DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The pending claims as amended below are allowable, and so the restriction requirement as set forth in the Office action mailed on 05 April 2022 has been reconsidered pursuant to MPEP § 821.04(a) and is hereby withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the issue fee payment.
Authorization for this examiner’s amendment was given in an interview with Ryan D. Smith on 15 June 2022.
The application has been amended as follows: 

(Currently Amended) A method for additive manufacturing comprising: 
selecting a target bulk resin temperature less than a heat deflection temperature of a resin in a photocured state by a set temperature buffer;
at a reservoir volume of the resin in a liquid state and arranged over a build window, heating the reservoir volume via a resin temperature control subsystem toward the target bulk resin temperature; 
heating an interface layer of the resin, interposed between an upper surface of the build window and a preceding layer of a build, via an interface heat source toward a target reaction temperature greater than the target bulk resin temperature; and
during a build cycle:
detecting a first temperature of the reservoir volume;
comparing the first temperature to the target bulk resin temperature;
detecting a second temperature of the interface layer;
comparing the second temperature to the target reaction temperature; and
in response to the first temperature being proximal the target bulk resin temperature and in response to the second temperature being proximal the target reaction temperature, selectively photocuring a volume of the resin in the interface layer through the build window to form a photocured resin layer of the build.

(Currently Amended) The method of[ claim 1: 
further comprising:
at a build chamber containing a gaseous environment above the reservoir volume and the build window, heating the gaseous environment toward a target chamber temperature; and
detecting a third temperature of the gaseous environment and comparing the third temperature to the target chamber temperature; and
wherein[

(Currently Amended) The method of[ claim 0, wherein[ is less than the heat deflection temperature of the resin in the photocured state.

(Currently Amended) The method of[ claim 1, wherein[ corresponds to a target viscosity of the resin in the liquid state.

(Currently Amended) The method of[ claim 1, wherein[
] is greater than the target bulk resin temperature[
 corresponds to a target crosslinking density of the resin in the photocured state.

(Rejoined - Currently Amended) The method of[ claim 1:
further comprising: 
melting a quantity of the resin provided in a solid state into the resin in the liquid state; and 
detecting a phase change of the quantity of the resin from the solid state to the liquid state; 
wherein, at the reservoir volume, heating the reservoir volume toward the target bulk resin temperature comprises, in response to detecting the phase change, heating the reservoir volume toward the target bulk resin temperature; and
wherein[
(Rejoined - Currently Amended) The method of[ claim 6, wherein detecting the phase change of the quantity of the resin from the solid state to the liquid state comprises detecting the phase change of the quantity of the resin from the solid state to the liquid state via a visual light image sensor.

(Currently Amended) The method of[ claim 1, wherein detecting the second temperature of the interface layer comprises detecting the second temperature of the interface layer via a thermal image sensor arranged below the build window and defining a field of view aligned with the build window.

(Currently Amended) The method of[ claim 1, wherein heating the interface layer of the reservoir volume toward the target reaction temperature comprises heating the interface layer of the reservoir volume toward the target reaction temperature via an infrared projector defining a projection area aligned with the build window.

(Currently Amended) The method of[ claim 9:
further comprising: 
detecting a temperature distribution across the interface layer via a thermal image sensor arranged below the build window and defining a field of view aligned with the build window;
accessing a first layer geometry for the build cycle;
calculating a first target temperature distribution based on the first layer geometry; and
calculating an infrared light projection predicted to heat the interface layer to the target temperature distribution; and 
wherein heating the interface layer of the reservoir volume toward the target reaction temperature via the infrared projector comprises projecting the infrared light projection toward the interface layer.

(Currently Amended) The method of[ claim 10, wherein calculating the first target temperature distribution based on the first layer geometry comprises calculating the first target temperature distribution[ such that regions of the interface layer coinciding with the first layer geometry define the target reaction temperature.

(Rejoined - Currently Amended) The method of[ claim 10, wherein calculating the first target temperature distribution based on the first layer geometry comprises calculating the first target temperature distribution[ such that edges of the first layer geometry define the target reaction temperature.

(Currently Amended) The method of[ claim 1, further comprising: 
accessing a first layer geometry for the build cycle; 
calculating a replacement volume of the resin based on the first layer geometry approximating the volume of the resin; 
at a resin dispenser subsystem, preheating the replacement volume toward a third temperature proximal the target bulk resin temperature; and 
after[

(Currently Amended) The method of[ claim 1, further comprising detecting the first temperature of the reservoir volume via a thermal image sensor defining a field of view incident a surface of the reservoir volume.

(Currently Amended) The method of[ claim 1, further comprising[

(Currently Amended) A method for additive manufacturing comprising:[

at a build chamber containing a gaseous environment above a reservoir volume of[ a resin in a liquid state, heating the gaseous environment via a chamber temperature control subsystem toward[ a target chamber temperature selected to be less than a heat deflection temperature of the resin in a photocured state; 
heating an interface layer of the resin, interposed between an upper surface of a build window and a preceding layer of a build, via an interface heat source toward a target reaction temperature greater than the target chamber temperature, the target reaction temperature selected to either be less than or greater than the heat deflection temperature of the resin in the photocured state; and 
during a build cycle:
detecting a first temperature of the gaseous environment;
comparing the first temperature to the target chamber temperature;
detecting a second temperature of the interface layer;
comparing the second temperature to the target reaction temperature; and
in response to the first temperature being proximal the target chamber temperature and in response to the second temperature being proximal the target reaction temperature, selectively photocuring a volume of the resin through the build window to form a photocured resin layer of the build.

(Currently Amended) The method of[ claim 16, wherein[

 corresponds to a target crosslinking density of the resin in the photocured state.

(Currently Amended) The method of[ claim 16, further comprising pressurizing the build chamber toward a target chamber pressure predicted to prevent off-gassing of the resin in the reservoir volume.

(Currently Amended) A method for additive manufacturing comprising: 
at a reservoir volume of a resin in a liquid state and arranged over a build window, heating the reservoir volume via a resin temperature control subsystem toward a target bulk resin temperature less than a heat deflection temperature of[ the resin in a photocured state by a set temperature buffer;
heating an interface layer of the resin, interposed between an upper surface of the build window and a preceding layer of a build, via an interface heat source toward a target reaction temperature greater than the target bulk resin temperature; and
during a build cycle:
detecting when a first temperature of the reservoir volume[ is proximal to the target bulk resin temperature;
detecting when a second temperature of the interface layer[ is proximal to the target reaction temperature; and
in response to detecting the first temperature as being proximal to the target bulk resin temperature and in response to detecting the second temperature as being proximal to the target reaction temperature, selectively photocuring a volume of the resin through the build window to form a photocured resin layer of the build.

(Currently Amended) The method of[ claim 19, wherein[ corresponds to a target viscosity of the resin in the liquid state.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While it is generally known to detect and control temperature of one or more portions of a stereolithography apparatus employing continuous liquid interface production (WO 2019/204258, US 2020/0031045, US 2017/0057174), including in particular so that a viscosity facilitating the manufacturing process may be provided without exceeding degradation temperature of the resin being utilized (US 9,205,601), the prior art of record does not teach or fairly suggest the claimed combination of steps and features, in particular whereby the claimed target bulk resin temperature is selected to be less than a heat deflection temperature of the resin in a photocured state by a set temperature buffer, whereby the claimed heating is conducted of the claimed reservoir volume via a resin temperature control system toward the target bulk resin temperature, and whereby the claimed heating is conducted of the claimed interface layer via an interface heat source toward the claimed target reaction temperature, with the claimed detecting and comparing steps taking place before the claimed photocuring through the build window in response to the first and second claimed temperatures being proximal the target bulk resin and reaction temperatures, respectively. Further, the prior art of record likewise does not teach or fairly suggest the corresponding combination of steps features as set forth in claim 16 as amended above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
See at least the abstract and figures of the additional prior art hereby made of record, which additional prior art is considered pertinent to Applicant’s disclosure but does not teach or fairly suggest the claimed combination of steps and features as outlined under the Reasons for Allowance set forth above.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atul P. Khare whose telephone number is (571)270-7608. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Atul P. Khare/Primary Examiner, Art Unit 1742